     Case 2:17-cv-01925-JAM-KJN Document 25 Filed 04/30/20 Page 1 of 5

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RICKY VAN TRAN,                                    No. 2:17-cv-1925 JAM KJN P
12                       Petitioner,
13           v.                                          ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17          Petitioner is a state prisoner, proceeding pro se, with a petition for writ of habeas corpus

18   challenging his 2011 conviction. On February 11, 2020, the undersigned recommended that the

19   original petition be denied. On March 23, 2020, petitioner filed three separate documents:

20   (1) motion to amend the petition; (2) motion for stay and abeyance; and (3) objections to the

21   findings and recommendations. As set forth below, petitioner’s motions are denied without

22   prejudice.

23          It is established that if a new petition is filed when a previous habeas petition is still

24   pending before the district court without a decision having been rendered, then the new petition

25   should be construed as a motion to amend the pending petition. Woods v. Carey, 525 F.3d 886,

26   888 (9th Cir. 2008). The Woods holding is not extended to a situation where the district court has

27   ruled on the initial petition, and proceedings have begun in the Court of Appeals. Beaty v.

28   Schriro, 554 F.3d 780, 782-83 & n.1 (9th Cir. 2009), cert. denied, 130 S. Ct. 364 (2009).
     Case 2:17-cv-01925-JAM-KJN Document 25 Filed 04/30/20 Page 2 of 5

 1   Motion to Amend

 2          In his motion to amend, petitioner claims he will be amending his original habeas petition,

 3   after having obtained a stay and abeyance to complete exhaustion of his newly exhausted claim.

 4   In the accompanying points and authorities, petitioner argues that under Rhines v. Weber, 544

 5   U.S. 269 (2005), district courts may stay mixed petitions, and under Kelly v. Small, 315 F.3d

 6   1063 (9th Cir. 2003), petitioner may return to state court to exhaust his unexhausted claim, as

 7   long as he promptly files the exhausted claim in federal court upon his return to federal court.

 8          Because respondent has filed an answer, petitioner must seek leave of court to amend his

 9   pleading. Fed. R. Civ. P. 15(a)(2).

10          Here, petitioner’s motion to amend is not accompanied by a proposed amended petition,

11   and is also premature. Petitioner has not been granted a stay under either Rhines or Kelly. Thus,

12   petitioner’s motion to amend is denied without prejudice.

13   Motion for Stay

14          Petitioner appears to seek a motion for stay under Kelly.

15          A habeas petitioner may request that a federal action be stayed to allow for exhaustion in

16   state court. Federal law recognizes two different procedures that a prisoner may use to stay a

17   federal habeas action. See Mena v. Long, 813 F.3d 907 (9th Cir. 2016) (holding the Rhines stay

18   and abeyance procedure1 applies to both mixed and fully unexhausted habeas petitions); Kelly v.

19   Small, 315 F.3d 1063 (9th Cir. 2003) (allowing prisoner to dismiss unexhausted claims and stay

20   action as to exhausted claims subject to potential later amendment of petition).
21          Here, because petitioner does not seek a stay under Rhines, the court addresses only the

22   Kelly stay.

23          Under Kelly, the court may stay a petition setting forth only exhausted claims, to permit

24   exhaustion of additional claims with the intention that they will be added by amendment

25
     1
26     The United States Supreme Court has held that in limited circumstances a district court may
     stay a mixed petition pending exhaustion of unexhausted claims if: (1) “the petitioner had good
27   cause for his failure to exhaust;” (2) “his unexhausted claims are potentially meritorious;” and
     (3) “there is no indication that the petitioner engaged in intentionally dilatory litigation tactics.”
28   Rhines, 544 U.S. at 278.
                                                         2
     Case 2:17-cv-01925-JAM-KJN Document 25 Filed 04/30/20 Page 3 of 5

 1   following exhaustion. King v. Ryan, 564 F.3d 1133 (9th Cir. 2009) (citing Kelly, 315 F.3d at

 2   1063). If the petition currently on file is fully exhausted, petitioner may seek a stay-and-abeyance

 3   order to exhaust claims not raised in that federal petition under Kelly. However, the Ninth Circuit

 4   has warned that “[a] petitioner seeking to use the Kelly procedure will be able to amend his

 5   unexhausted claims back into his federal petition once he has exhausted them only if those claims

 6   are determined to be timely . . . [a]nd demonstrating timeliness will often be problematic under

 7   the now-applicable legal principles.” King, 564 F.3d at 1140-41 (emphasis added). Timeliness

 8   of the new claims will depend on whether they relate back to the original, timely filed claims. Id.,

 9   citing Mayle v. Felix, 454 U.S. 644 (2005).

10          While a Kelly stay does not require a showing of good cause, it requires compliance with

11   the one-year statute of limitations set forth in the Antiterrorism and Effective Death Penalty Act.

12   28 U.S.C. § 2244(d)(1).2 “A petitioner seeking to use the Kelly procedure will be able to amend

13   his unexhausted claims back into his federal petition once he has exhausted them only if those

14   claims are determined to be timely.” King, 564 F.3d at 1140-41. After expiration of the

15   limitation period, “a petitioner may amend a new claim into a pending federal habeas petition . . .

16   only if the new claim shares a ‘common core of operative facts’ with the claims in the pending

17   petition; a new claim does not ‘relate back’ . . . simply because it arises from the ‘same trial,

18   conviction, or sentence.’ ” Id. at 1141 (citation omitted).

19          In his motion for stay, petitioner claims his unexhausted claim was raised on direct appeal,

20   but is now pending in the state appellate court. However, petitioner provides no information
21   concerning the unexhausted claim, so this court is unable to determine whether the unexhausted

22   claim relates back to any of the claims raised in the original petition, or whether such claim is

23
     2
       In most cases, the one year period will start to run on the date on which the state court judgment
24   became final by the conclusion of direct review or the expiration of time for seeking direct
     review, although the statute of limitations is tolled while a properly filed application for state
25   post-conviction or other collateral review is pending. 28 U.S.C. § 2244(d). A prisoner may also
26   obtain tolling for the period of time between the conclusion of one state habeas proceeding and
     the initiation of another habeas action (gap tolling). Id. Gap tolling is generally limited to a
27   period of thirty to sixty days (akin to the period of time allowable in other states to file an appeal
     in a higher court). Evans v. Chavis, 546 U.S. 189, 201 (2006); Stewart v. Cate, 757 F.3d 929,
28   935 (9th Cir. 2014) (same).
                                                         3
     Case 2:17-cv-01925-JAM-KJN Document 25 Filed 04/30/20 Page 4 of 5

 1   untimely. Petitioner’s motion for stay is dismissed with leave to renew his motion upon a proper

 2   showing.

 3   Is the New Claim Now Exhausted?

 4          Finally, it appears that petitioner has not yet exhausted his new claim. Petitioner claims

 5   that his current habeas petition is presently pending in the California Court of Appeals, Third

 6   District, Case No. C091450, and that once that petition is decided, petitioner will file an amended

 7   petition in this court. (ECF No. 23-1 at 2.)

 8          The exhaustion of state court remedies is a prerequisite to the granting of a petition for

 9   writ of habeas corpus. 28 U.S.C. § 2254(b)(1). If exhaustion is to be waived, it must be waived

10   explicitly by respondent’s counsel. 28 U.S.C. § 2254(b)(3).3 A waiver of exhaustion, thus, may

11   not be implied or inferred. A petitioner satisfies the exhaustion requirement by providing the

12   highest state court with a full and fair opportunity to consider all claims before presenting them to

13   the federal court. Picard v. Connor, 404 U.S. 270, 276 (1971); Middleton v. Cupp, 768 F.2d

14   1083, 1086 (9th Cir. 1985), cert. denied, 478 U.S. 1021 (1986).

15          Review of the California Courts official website confirms that on February 10, 2020,

16   petitioner filed a petition for writ of habeas corpus in the state appellate court which was denied

17   on February 21, 2020.4 However, petitioner had not yet filed a petition for writ of habeas corpus

18   in the California Supreme Court.

19          Therefore, if petitioner chooses to renew his motion for a Kelly stay, he must identify the

20   new claim, and address the timeliness of raising such claim in this action, as well as whether the
21   new claim shares a ‘common core of operative facts’ with the claims in the pending petition. If

22
     3
23     A petition may be denied on the merits without exhaustion of state court remedies. 28 U.S.C.
     § 2254(b)(2).
24
     4
       The court may take judicial notice of facts that are “not subject to reasonable dispute
25   because it . . . can be accurately and readily determined from sources whose accuracy cannot
     reasonably be questioned,” Fed. R. Evid. 201(b), including undisputed information posted on
26   official websites. Daniels-Hall v. National Education Association, 629 F.3d 992, 999 (9th Cir.
     2010). It is appropriate to take judicial notice of the docket sheet of a California court. White v.
27   Martel, 601 F.3d 882, 885 (9th Cir. 2010). The address of the official website of the California
     state courts is www.courts.ca.gov (accessed April 27, 2020).
28
                                                        4
     Case 2:17-cv-01925-JAM-KJN Document 25 Filed 04/30/20 Page 5 of 5

 1   petitioner renews his motion for a stay, he must file his motion within thirty days from the date of

 2   this order. Nevertheless, petitioner is advised that he does not need this court’s permission to

 3   exhaust his claims in state court. In other words, petitioner is not required to await resolution of

 4   any renewed motion before returning to state court to properly exhaust his state court remedies.5

 5   In the event that petitioner exhausts any claims in the California Supreme Court prior to this

 6   court’s resolution of any renewed motion, or the adoption of the pending findings and

 7   recommendations, petitioner is advised to file a notice of exhaustion in this court.

 8              Finally, petitioner is advised that this court makes no finding as to the timeliness of any

 9   unexhausted claims addressed by this order.

10   Pending Findings and Recommendations

11              In an abundance of caution, the findings and recommendations will be held in abeyance

12   for a period of thirty days. If petitioner chooses not to renew his motion for stay, the findings and

13   recommendations will be forwarded to the district court for review.

14              Accordingly, IT IS HEREBY ORDERED that:

15              1. Petitioner’s motion to amend (ECF No. 22) is denied without prejudice;

16              2. Petitioner’s motion for stay and abeyance (ECF No. 23) is denied without prejudice to

17   its renewal within thirty days from the date of this order; and

18              3. The findings and recommendations (ECF No. 19) are held in abeyance for thirty days

19   from the date of this order.

20   Dated: April 30, 2020
21

22

23   /tran1925.sty.fb

24

25

26
27
     5
      Indeed, petitioner should not delay raising any unexhausted claims in the California Supreme
28   Court. See footnote 2, above.
                                                      5
